             Case 2:17-cv-00601-RSL Document 224 Filed 07/01/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7                                          )
     KELLY BOLDING, et al.,                 )
 8                                          )                 Case No. C17-0601RSL
                            Plaintiff,      )
 9              v.                          )
                                            )                 ORDER GRANTING DEFENDANT’S
10   BANNER BANK,                           )                 MOTION TO SEAL (DKT. # 214)
                                            )
11                          Defendants.     )
     _______________________________________)
12
13          This matter comes before the Court on defendant Banner Bank’s unopposed motion to
14   seal exhibits filed in support of its motion for partial reconsideration. Dkt. # 214. There is good
15   cause to maintain the settlement agreements under seal. The motion is therefore GRANTED.
16
17          Dated this 1st day of July, 2020.
18
19
                                                A
                                                Robert S. Lasnik
20                                              United States District Judge
21
22
23
24
25
26

     ORDER GRANTING DEFENDANT’S
     MOTION TO SEAL
